Citation Nr: 0116688	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  00-05 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


1.  Whether a January 1993 rating decision that denied the 
veteran's claim for entitlement to service connection for a 
low back disability was clearly and unmistakably erroneous.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Lunger, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1986 through 
July 1992.

In January 1993, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia denied the 
veteran's claim to entitlement to service connection for a 
back disability.  The veteran was appropriately notified of 
this decision and provided his appellate rights; however, he 
did not initiate an appeal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
RO in Montgomery, Alabama, which found that new and material 
evidence had not been submitted to reopen the claim, service 
connection for a low back disorder was denied.

The veteran appeared at a hearing held at the Board in 
Washington, D.C. on April 3, 2001 before Bettina S. Callaway, 
the Board member who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107 (b) (c) (West 1991 & Supp. 2000).  A 
transcript of that hearing has been associated with the 
record on appeal.

At his hearing, the veteran expressed his intention to reopen 
his claims for service connection for sinusitis, acid reflux 
and bilateral shoulder disability.  The claims file does not 
indicate that any of these issues have been addressed by the 
RO.  These issues are not properly before the Board at this 
time and are referred to the RO for appropriate action.





REMAND

At the April 2001 hearing, the veteran's representative 
raised the issue of clear and unmistakable error (CUE) in the 
original 1993 rating of the veteran's low back disability.  
The RO has not adjudicated this issue.  The results of the 
adjudication of the CUE claim could have a substantial 
bearing on the issue currently before the Board, as to 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.  The Board finds that the veteran's CUE 
claim is inextricably intertwined with his current claim and 
that it must defer its decision on the current matter pending 
the results of the resolution of the CUE claim.

In addition, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this eliminated the concept 
of a well-grounded claim, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should adjudicate the veteran's 
claim that the January 1993 rating 
decision that denied his claim for 
entitlement to service connection for a 
low back disability was clearly and 
unmistakably erroneous.

2. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

Thereafter, the RO should readjudicate this claim, if 
necessary.  If the benefit sought on appeal remains denied, 
the veteran and his representative, if any, should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



